OPINION
ONION, Presiding Judge.
This appeal arises out of an aggravated assault upon a female conviction where the punishment was assessed by the court at one year’s confinement in the county jail following the jury’s verdict of guilty.
At his trial, appellant was represented by retained counsel who was permitted to withdraw from the case after the second amended motion for new trial was overruled. Thereafter, the court appointed counsel for the purpose of appeal.
Such appointed appellate counsel has filed a brief in which he states that, after an examination of the record, he finds the appeal to be wholly without merit and frivolous. Aware of his duties under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and the procedure recommended in Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969), counsel has advanced three grounds of error which might arguably support the appeal, and has served a copy of the brief on the appellant.
The sufficiency of the evidence is not challenged. We have examined the three grounds of error advanced and find them to be without merit. A discussion of these grounds would be of no benefit to the jurisprudence of this State. An examination of the entire record convinces us the appeal is wholly without merit.
Appellant’s pro se brief contends the complaining witness committed perjury. No facts or argument are set forth. The record does not support the claim advanced.
The judgment is affirmed.